department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date uils date signed date signed by michael a swim cc te_ge eoeg et1 jspires cor-100723-01 dear your date inquiry has been forwarded to this office for a response in your letter you noted that revrul_58_515 states that compensation received by an undercover police officer that is turned over to the police department is not includible in the officer’s gross_income you asked for an explanation of the proper disposition of these earnings for purposes of federal_income_tax withholding and federal_insurance_contributions_act fica_taxes for individuals performing undercover law enforcement duties as a general matter apart from the procedure for issuing a formal opinion as described in revproc_2001_1 2001_1_irb_1 the internal_revenue_service is not able to provide binding legal advice applicable to particular taxpayers we are however able to provide general information accordingly in response to your request we have reviewed the facts that you provided to us and are furnishing general information relevant to the issue of determining the proper disposition of the federal_income_tax withholding and fica_taxes in this context sec_61 of the internal_revenue_code code provides that gross_income means all income from whatever source derived except as otherwise provided compensation_for services is generally included in gross_income under sec_61 of the code however it is well settled that income received by an individual as an agent and turned over to his principal is income to the principal and not the agent see 251_us_342 it is equally well settled that income earned by an individual not as an agent is taxed to the earner of the income even though the income may be assigned to another see kelly v commissioner 62_tc_131 281_us_111 sec_3402 of the code generally provides that every employer making payment of wages deduct and withhold federal income taxes from such payments under sec_3401 of the code wages for federal_income_tax withholding purposes are generally defined as remuneration for employment under sec_3101 of the code fica tax is cor-100273-01 imposed upon wages received by an employee employee portion of fica tax and under sec_3111 of the code fica tax is imposed upon wages paid_by an employer employer portion of fica tax sec_3102 of the code provides that employers deduct the fica tax imposed under sec_3101 from wages as and when paid to employees under sec_3121 of the code wages for purposes of fica tax are generally defined as all remuneration for employment generally to the extent that an undercover law enforcement officer receives remuneration for services performed as an employee to an employer other than the officer’s law enforcement agency these earnings would be considered wages for fica tax and federal_income_tax withholding purposes in revrul_58_515 1958_2_cb_28 a police officer in the performance of his duties as an employee of the police department entered into employment in private industry for the purposes of obtaining certain information for the department without disclosure of his identity the police officer continued to receive his regular compensation from the department and he remitted the compensation received from the private employer to the police pension fund that ruling held that under these circumstances the police officer was employed by the private employer as an agent of the police department and that the compensation that he received and remitted to the police pension fund was not includible in his gross_income for federal_income_tax purposes that ruling also instructed the officer to attach the form_w-2 from the private employer to his federal_income_tax return with a written explanation in accord with the instructions provided in that ruling whether a law enforcement officer acting in an undercover capacity is an agent depends upon the law of agency payments received by a law enforcement officer acting in an undercover capacity for services performed for a private employer that are received by the officer as an agent for a principal officer’s law enforcement agency and remitted over to the principal officer’s law enforcement agency would not be considered wages to that officer for fica tax and federal_income_tax withholding purposes when we state that the officer is acting in an undercover capacity we mean that the officer’s undercover assignment is from his law enforcement agency and the law enforcement agency directs that the officer perform these services for that private employer we hope you find the foregoing information helpful if you have any additional questions please contact joe spires identification no of my staff who may be reached at sincerely michael a swim chief employment_tax branch office of assistant chief_counsel exempt_organizations employment_tax government entities
